Citation Nr: 1126145	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  05-06 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	John B. Wells, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981 and from September 1984 to February 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In April 2007, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in July 2007 for further development and adjudicative action.  The Veteran's claim was subsequently denied by the Board in an August 2008 decision.

The Veteran appealed the Board's August 2008 decision to the U.S. Court of Appeals for Veterans Claims (hereinafter referred to as "the Court").  In that litigation, a Joint Motion for Remand was filed by the Veteran and the VA General Counsel, averring that remand was required on the basis that the VA examination of record was inadequate and that additional reasons and bases were required with respect to the Board's findings regarding the Veteran's competence on medical matters.  In an Order of June 2010, the Court vacated the Board's decision and remanded the matter, pursuant to the joint motion.  A copy of the Court's Order in this matter has been placed in the claims file.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In the present case, the service treatment records show a complaint of low back pain in January 1979 after lifting a refrigerator.  At that time, the Veteran was diagnosed with acute lumbar strain.  The Veteran next complained of low back pain in July 1979 after pulling heavy weight.  He was diagnosed with severe muscular strain. Subsequently, February 1984 service medical records reflect treatment for pain and cervical spasms after a motor vehicle accident.  The Veteran complained of intermittent back pain at re-enlistment in August 1984.  The examiner concluded the Veteran's condition was asymptomatic and not considered disabling.  In May 1985, the Veteran sought treatment for diffuse neck and lower back pain secondary to a motor vehicle accident.   A September 1985 x-ray revealed some mild degenerative disease at T4-5.  An April 1986 treatment note reflects continued complaints of right mid-back pain.  A February 1988 report of medical history completed in conjunction with the Veteran's separation examination indicated complaints of recurrent back pain, but the objective examination showed normal findings.

The Veteran was afforded a VA examination in August 2007.  In finding that current back problems were not related to injuries sustained during active service, the examiner reasoned that if the Veteran had suffered significant injuries in service, the x-rays would have shown localized changes earlier.  Instead, an MRI taken in 2005 MRI showed changes that were less than age appropriate and generalized.  However, as noted in the aforementioned joint remand, the examiner did not adequately consider a May 1985 x-ray which found "mild degenerative changes at the T 4-5 level."  Thus, the Board finds that the Veteran should be afforded an additional VA examination with consideration of the Veteran's service treatment records to include, specifically, the May 1985 x-ray results.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the nature, severity and etiology of any back disabilities.  All diagnoses should be noted.  Following objective examination, the examiner must offer an opinion with a thorough rationale as to whether it is as least as likely as not (that is, probability of 50 percent or better) that any currently diagnosed low back disorder is related to the back injuries noted in service.  The examiner must specifically consider in-service evidence of injuries to include the findings of the May 1985 x-ray.  If a causal relationship is found as to some, but not all, current diagnoses, then this should be specified.  The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  Again, any opinions should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

2.  Upon completion of the above, readjudicate the issue on appeal and consider all evidence received since issuance of the most recent supplemental statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



